           Case 1:20-cv-01810-DAD-JLT Document 24 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    Plaintiffs Kirsten Haye, et al.,                  Case No. 1:20-cv-01810-DAD-JLT

12                            Plaintiffs,               [PROPOSED] ORDER ON STIPULATION
                                                        TO CONTINUE THE MANDATORY
13    v.                                                SCHEDULING CONFERENCE AND FOR
                                                        DATE FOR SUBMISSION OF THE JOINT
14    IXIA HOLDINGS, et al.,                            SCHEDULING REPORT

15                            Defendants.               (Doc. 24)

16

17            Based upon the stipulation of the parties, the Court CONTINUES the mandatory scheduling

18   conference to June 7, 2021 at 8:30 a.m. The Joint Scheduling Report shall be submitted one week prior

19   to the Mandatory Scheduling Conference.

20

21   IT IS SO ORDERED.

22         Dated:   March 3, 2021                           /s/ Jennifer L. Thurston
23                                                   UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
